DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 6/12/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected as the claimed invention is directed to non-statutory subject matter.
	The claims recited a method of GCCS(Globally Complete Chaos Synchronization) for three-node VCSEL(Vertical Cavity Surface Emitting Laser) networks with delay coupling implemented on multiple arithmetic layer, which is largely directed a mathematical concept and/or a mental process; in particular, Claim 1 comprises performing various calculations such as using a dynamic equations of the VCSEL network and Jacobian matrices calculated on the synchronization manifold(ie manually performing the mathematical calculations by a person). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This is judicial exception is not integrated into a practical 
Furthermore, the additional acts found in the remaining claims also do not result in the claims as a whole amounting to significantly more than the judicial exception because when considered separately, each of the dependent claims are merely directed to various mathematical concepts and/or further mathematical calculations.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOSUK SONG/Primary Examiner, Art Unit 2435